DETAILED ACTION
Claim 41 is added new.
Claims 1 – 40 are cancelled.
Claim 41 is pending.

Information Disclosure Statement
The five information disclosure statements (IDS) submitted on 11/27/2016, the information disclosure statement (IDS) submitted on 10/17/2017, the information disclosure statement (IDS) submitted on 11/29/2017, the information disclosure statement (IDS) submitted on 05/29/2018, the information disclosure statement (IDS) submitted on 11/19/2018, the information disclosure statement (IDS) submitted on 11/15/2019, the information disclosure statement (IDS) submitted on 01/08/2020, the information disclosure statement (IDS) submitted on 03/13/2020, the information disclosure statement (IDS) submitted on 05/26/2020, the information disclosure statement (IDS) submitted on 10/05/2020 and the information disclosure statement (IDS) submitted on 07/18/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements has not been considered by the examiner in detail since it is impractical for the examiner to review the references thoroughly with the number of references cited in the case. By initialing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review is made of the cited references.
An applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Emphasis in original). Patent applicant 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0215491 to Addepalli et al. (hereinafter Addepalli), in view of US Patent Application Publication No. 2007/0198144 to Norris et al. (hereinafter Norris) and in view of US Patent Application Publication No. 2008/0122288 to Plante et al. (hereinafter Plante).

Regarding Claim 41, Addepalli discloses (¶43) a communication system for enabling networking, data optimization in a vehicular environment that further includes:
system for controlling a phenomenon in a vehicle for use with an in-vehicle network for communication in the vehicle; Addepalli discloses (Fig. 1, Fig. 2, ¶43 and ¶44) an internal subsystem in a vehicle including a plurality of sensors, actuators and vehicle controllers and an on-board unit (OBU) in communication with the internal subsystem on a first network, and a node on a second network.
an Internet-connected server external to the vehicle connected to an external network, a router in the vehicle connected between the in-vehicle network and the external network for transporting digital data therebetween, a sensor in the vehicle for producing a first signal in response to the phenomenon; Addepalli discloses (¶74) that communication system 10 may be configured to facilitate communication with machine devices (e.g., vehicle sensors, instruments, ECUs, embedded devices, actuators, displays, etc.) through Ethernet Gateway Switch 70. One or more suitable communication interfaces may be provided for internal network subsystem 20, for example, for an Internet Protocol (IP) network, Ethernet network, a user datagram protocol (UDP) network, or any other suitable protocol or communication architecture enabling network communication with machine devices in vehicle. Addepalli  Addepalli discloses (Fig. 1 and ¶45) that the vehicle uses network interface 26 and/or antenna 29 to communicate with external network nodes, located externally to a vehicle, such as user devices, mobile devices, electronic devices in networked systems (e.g. server in a datacenter, user device in a LAN etc.), and road-side user devices. Addepalli discloses (¶57) that a vehicle router in a vehicle may also be used to access a road-side infrastructure device within range of the vehicle through networks 40 and using the network interface 26 and/or antenna 29 to communicate with external network nodes, located externally to a vehicle, such as user devices, mobile devices, electronic devices in networked systems (e.g. server in a datacenter, user device in a LAN etc.), and road-side user devices. Networks 40 could be any wired/wireless local, wide or metropolitan area network (¶68). Addepalli discloses (¶15) that the sensors and actuators are connected to the remote accessing entities via Ethernet Gateway Switch. The remote accessing entities include servers in the data centers, user devices etc.
Addepalli does not explicitly disclose a first apparatus in the vehicle that comprises, or is connected to, the sensor, and operative to transmit the first signal to the router over the in-vehicle network, an actuator in the vehicle for affecting the phenomenon in response to a second signal, a second apparatus in the vehicle that comprises, or is connected to, the actuator, and operative to receive the second signal from the router over the in-vehicle network, wherein the system is configured to transmit the first signal to the server by the router over the external network, to produce by the server the second signal in response to the first signal, and to receive the second signal from the server by the router over the external network. However, in an analogous art, Norris teaches:
a first apparatus in the vehicle that comprises, or is connected to, the sensor, and operative to transmit the first signal to the router over the in-vehicle network, an actuator in the vehicle for affecting the phenomenon in response to a second signal; Norris teaches (¶41 and ¶46) a vehicle control system 
a second apparatus in the vehicle that comprises, or is connected to, the actuator, and operative to receive the second signal from the router over the in-vehicle network, wherein the system is configured to transmit the first signal to the server by the router over the external network, to produce by the server the second signal in response to the first signal, and to receive the second signal from the server by the router over the external network; Norris teaches (¶46) a vehicle with a vehicle control system that send controls to vehicle actuator components to control vehicle movements and modes. For example, vehicle control at the actuator level may include control of basic vehicle functions such as velocity, steering, body lighting, dash switch interfaces, and diagnostics. For example, the vehicle may operate in a "Follow Me" mode, a teleoperation mode, a teaching playback mode, or a GPS waypoint 
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the system for controlling a phenomenon in a vehicle for use with an in-vehicle network for communication in the vehicle, an Internet-connected server external to the vehicle connected to an external network, a router in the vehicle connected between the in-vehicle network and the external network for transporting digital data therebetween, a sensor in the vehicle for producing a first signal in response to the phenomenon, as disclosed by Addepalli, and a first apparatus in the vehicle that comprises, or is connected to, the sensor, and operative to transmit the first signal to the router over the in-vehicle network, an actuator in the vehicle for affecting the phenomenon in response to a second signal, a second apparatus in the vehicle that comprises, or is connected to, the actuator, and operative to receive the second signal from the router over the in-vehicle network, wherein the system is configured to transmit the first signal to the server by the router over the external network, to produce by the server the second signal in response to the first signal, and to receive the second signal from the server by the router over the external network, as taught by Norris, for the purpose of implementing the systems and methods for autonomous control of vehicle, sensors, actuators, and/or communications (Norris, ¶5).
Addepalli in view of Norris does not explicitly disclose an On-Board Diagnostics (OBD) in the vehicle that comprises a diagnostics connector, wherein the system is coupled to, or integrated with, the OBD system, wherein the router, the first apparatus, or the second apparatus is coupled to the diagnostics connector, and wherein the router, the first apparatus, or the second apparatus is at least in part powered via the diagnostics connector. However, in an analogous art, Plante teaches:
wherein the system further comprises an On-Board Diagnostics (OBD) in the vehicle that comprises a diagnostics connector, wherein the system is coupled to, or integrated with, the OBD system, wherein the router, the first apparatus, or the second apparatus is coupled to the diagnostics connector, and wherein the router, the first apparatus, or the second apparatus is at least in part powered via the diagnostics connector; Plante teaches (Fig. 2) OBD powered devices (¶14) such as video event recorders coupled to an automotive power supply via an on-board diagnostics system (OBD) power bus. An on-board diagnostics system scanner port includes a connector having at least one lead associated with a power supply function. A connection is made from the video event recorder to the widely available on-board diagnostics system scanner port, to the lead associated with the power bus. A primary example of these systems includes installation of digital video recorders with police cruiser type patrol vehicles. A police cruiser is frequently in a position where a video event recorder is quite useful to have (¶7).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the system for controlling a phenomenon in a vehicle for use with an in-vehicle network for communication in the vehicle, an Internet-connected server external to the vehicle connected to an external network, a router in the vehicle connected between the in-vehicle network and the external network for transporting digital data therebetween, a sensor in the vehicle for producing a first signal in response to the phenomenon, and a first apparatus in the vehicle that comprises, or is connected to, the sensor, and operative to transmit the first signal to the router over the in-vehicle network, an actuator in the vehicle for affecting the phenomenon in response to a second signal, a second apparatus in the vehicle that comprises, or is connected to, the actuator, and operative to receive the second signal from the router over the in-vehicle network, wherein the system is configured to transmit the first signal to the server by the router over the external network, to produce by the server the second signal in response to the first signal, and to receive the second signal from the server by the router over the external network, as disclosed by Addepalli in view of Norris, wherein the system further comprises an On-Board Diagnostics 

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments, filed on 07/18/2021 with respect to Claim 41 have been fully considered and they are not persuasive. Hence the 35 USC § 103 rejection is maintained. The Examiner notes that in response to PTAB decision on 06/10/2020, the Office issued a NOA on 09/03/2020 for Claim 39, however the applicant did not approved the NOA, and filed a RCE on 09/25/2020 with amended claims 21-34, 37 and 40. In response, the Office conducted an updated search, withdrew the NOA, and have introduced new grounds of rejection (Plante et al., US2008/0122288) in the Non-Final Action dated 02/23/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456